Case 1:19-cr-00832-ER Document 42 Filed 03/02/21 Page 1of1

 

 

   

USDC SDNY
UNITED STATES DISTRICT COURT BOCuMENT
SOUTHERN DISTRICT OF NEW YORK Boor NM CALLY FILED
- DATE FILED: 4d ae A

UNITED STATES OF AMERICA,

Ly
19-cv-0832 (ER)

LUIS MERCED,

WILLIAM SKINNER, and ORDER

DORIAN BROOKS,

Defendants.

 

 

RAMOS, D.J.:

 

The Southern District of New York has reconfigured courtrooms and other spaces in its
courthouses to allow jury trials to proceed as safely as possible during the COVID-19 pandemic.
Under the centralized calendaring system currently in place, the Clerk’s Office has rescheduled
jury selection and trial, previously scheduled to being on June 7, 2021, for May 17, 2021.

Accordingly, the pretrial schedule is revised as follows:

e Motions in limine and proposed voir dire, jury instructions and verdict sheets are
due April 19, 2021.
e Oppositions thereto are due May 3, 2021.
e A final pretrial conference will be held on May 13, 2021 at 2:00 p.m.
It is SO ORDERED.

Dated: March 2, 2021

New York, New York hk (

Edgardo Rantos, U.S.D.J.

 
